Citation Nr: 1546622	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-15 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability.

2. Entitlement to service connection for hypertension.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1972, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This case was previously before the Board in January 2014 and November 2014, when it was remanded for further development, to include obtaining records and VA examinations.  The Board notes that, with respect to the claim of service connection for hypertension, the addendum opinion obtained was incomplete and further action to fully comply with the remand instructions is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran is not shown to have an acquired psychiatric disability attributable to his military service or to any service-connected disability.

2. The Veteran's service-connected coronary artery disease, rated as 60 percent disabling, renders him unable to obtain and maintain substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for an award of TDIU have been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In August 2011, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in March 2014, May 2015, and June 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Acquired Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability, which he attributes in part to his experiences in Vietnam and in part to his reactions to physical health problems.

In a statement submitted in March 2011, the Veteran reported having ongoing problems with anxiety since his service in Vietnam, although he kept trying to bury them.  He stated that he went to the Vietnam Veterans Outreach Center to "vent" from October 1986 to April 1987.  A statement submitted in August 2011 noted that the Veteran attended meetings at that facility once a week for about six months.

The Veteran was afforded a VA examination in May 2015.  At that examination, he did not report any events satisfying Criterion A for a diagnosis of posttraumatic stress disorder (PTSD), that is, exposure to actual or threatened death, serious injury, or sexual violence.  See Diagnostic and Statistical Manual of Mental Disorders (DSM), Fifth Edition.  The Veteran described only one incident in service as troublesome, that being his memory of acting with fellow soldiers to injure a Vietnamese child with a can of food.  While he described feelings of guilt and shame related to the incident, they were not pervasive enough to impair his functioning or otherwise trigger a psychiatric diagnosis.  The Veteran described feelings of frustration and irritability related to his heart condition and the resulting limitations, although the irritability appeared to be a long-standing personality trait and the frustration was balanced with a decrease in stress and increased ability to enjoy leisure time since he had to stop working.  In short, the VA examiner found that the Veteran did not meet the threshold for any diagnosis of an acquired psychiatric disability.

Based on the evidence of record set forth above, the Board finds that service connection for an acquired psychiatric disability is not warranted.  The VA examiner interviewed the Veteran and discussed his emotional state and found that the requirements for a psychiatric diagnosis were not met.  There is no competent medical evidence to the contrary.  The Board notes that the Veteran engaged in some form of group bonding or possibly therapy at the Vietnam Veteran Outreach Center for a brief period in 1986 to 1987.  Those records are not available.  However, even if this evidence were interpreted as demonstrating an acquired psychiatric disability in the past, there is no evidence of such a disability at present, more than 25 years afterwards.

While the Veteran contends that he has a mental health or other emotional disability resulting from his experiences in Vietnam and the effects of his physical health problems, no current acquired psychiatric disability is shown to exist.  The Board accepts that the Veteran may sincerely believe that he has an acquired psychiatric disability; however, the evidence does not show that the Veteran has the requisite education, experience, or other training necessary to render a competent diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Without such a diagnosis, there is no evidence of a current disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence being against the claim of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for coronary artery disease as a result of his exposure to herbicides in Vietnam.  The coronary artery disease, a form of ischemic heart disease, caused the Veteran to suffer a heart attack in 2005, which was followed by placement of a stent and prescription of blood thinners, blood pressure regulators, and other medications.  The disability is rated as 60 percent disabling and, as such, meets the schedular criteria for a grant of TDIU, provided the evidence shows that the Veteran is unable to obtain and maintain substantially gainful employment as a result.

The record shows that the Veteran has a singular work history of carpentry and construction work for some 40 years or more.  In addition, his educational background is limited to on-the-job training in that field, as well as related classes such as occupational safety regulations for the construction field.  He has a high school diploma, but has not attended any college.

In a statement submitted in March 2011, the Veteran asserted that his "once solid career as a self-employed master carpenter" began failing within a few weeks of his return to work following his heart attack.  He was unable to work outside during cold New England winters because of his medication, and he had been furloughed from a construction company where he worked 5 times in 5 years because of his need to be careful in lifting, cutting, falling, and other potential strains or activities that could result in accidental bleeding.

At the March 2014 VA examination for his coronary artery disease, the Veteran reported that he had been laid off from his last job as a master carpenter.  He stated that he was always short of breath and was unable to do half of what he could do because of chest pain.  He took nitroglycerin once or twice a week.  He was able to do some housework, such as vacuuming, and to do yard work with a sit-down lawn mower.  The examiner described the Veteran as having moderate to severe functional impairment.

At the June 2015 VA examination for the Veteran's heart disability, the examiner provided an interview-based METs level to describe the maximum amount of exertion the Veteran was capable of in light of his coronary artery disease.  The examiner stated that the Veteran's METs level was greater than 3 to 5, which was consistent with activities such as light yard work (weeding), mowing the lawn with a power mower, and brisk walking.  The examiner noted that the Veteran's ability to work was limited because of his moderate fatigue, and because of chest pain when exposed to cold weather.  The examiner noted that the Veteran had been forced to retire from heavy carpentry work, but that he could still perform indoor light duty on a full-time basis if needed.

Based on all of the evidence set forth above, the Board concludes that the Veteran is unable to engage in his customary work of master carpentry as a result of his service-connected coronary artery disease.  While the June 2015 VA examiner stated that the Veteran was able to engage in full-time light duty work performed indoors, the Veteran's singular work history is one of construction and carpentry work performed largely outdoors.  The evidence does not show that the Veteran has either the education or the work experience which would allow him to engage in substantial gainful employment in a light duty or sedentary job.  As such, the Veteran's service-connected disability renders him unable to work and an award of TDIU is warranted.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.


REMAND

Hypertension

The Veteran seeks service connection for hypertension, which he asserts is the result of his coronary artery disease and subsequent heart attack.  The record shows that the Veteran's hypertension was first diagnosed at some point after the heart attack in 2005.  The Board acknowledges that the record with respect to the Veteran's hypertension is minimal, limited to only a few references to a history of hypertension and to a December 2011 medical record obtained from Social Security and contained in the Virtual VA electronic record discussing a diagnosis of "essential hypertension, benign."  

The November 2014 Board remand directed that an addendum opinion be obtained from the March 2014 VA examiner of record.  The examiner was to review the December 2011 record and to offer opinions on whether this diagnosis of "essential hypertension, benign" was caused or aggravated by the Veteran's coronary artery disease, to include his heart attack in 2005.  While an additional opinion was obtained from the examiner of record in June and July 2015, it is unclear whether the examiner was able to review the December 2011 record.  Further, the examiner did not address the question of aggravation of hypertension by the service-connected coronary artery disease.  As such, a further opinion is necessary to address these deficiencies.




Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from either the March 2014 and July 2015 examiner of recorder or from a similarly qualified provider to address the Veteran's claim of service connection for hypertension.

Access to the complete claims file and a copy of this remand shall be provided to the examiner for review.  In addition, a hard copy of the December 2011 record showing a diagnosis of "essential hypertension, benign" should be printed from the Virtual VA electronic record and provided to the examiner to review and comment on.

The examiner is asked to review the (admittedly limited) information of record pertaining to the diagnosis of hypertension, to accept the diagnosis of "essential hypertension, benign" as established for purposes of this claim only, and to address the following questions:

a) Is it at least as likely as not (probability 50 percent or greater) that the Veteran's "essential hypertension, benign," as diagnosed in December 2011, was caused by or otherwise the result of his coronary artery disease, to include the 2005 heart attack?

b) If the "essential hypertension, benign" was not caused by or otherwise the result of the Veteran's coronary artery disease, was it at least as likely as not (probability 50 percent or greater) aggravated, that is, worsened beyond its normal course, as a result of the coronary artery disease and/or heart attack?  

c) If the "essential hypertension, benign" was aggravated by the coronary artery disease, the examiner shall provide, to the extent possible, a baseline level of disability prior to that worsening.

The examiner shall provide a rationale for all opinions rendered.  
 
2. The RO/AMC shall review the medical opinion received for completeness and shall complete any other development made necessary based on the opinion obtained.

3. The RO/AMC shall then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


